SAWYER, J.
This ease was submitted in connection with People v. Seale and People v. Chan. The leading facts are similar, and the judgment might have been affirmed but for the fact that a mistake has occurred in entering the judgment, by which a much larger sum has been recovered than was demanded in the complaint or found due by the court. The complaint alleges and the court finds the amount of the tax assessed to be seventy-three dollars and one cent, while the judgment rendered is for three hundred and thirty-eight dollars and sixty-two cents and costs of suit. This is clearly an error, but the record furnishes the data for correcting it.
*327Ordered that the judgment be so modified as to reduce the sum of three hundred and thirty-eight dollars and sixty-two cents to seventy-three dollars and one cent, and that the judgment so modified stand as the judgment of the court.
We concur: Sanderson, J.; Currey, C. J.; Rhodes, J.; Shatter, J.